STATE OF MICHIGAN

                            COURT OF APPEALS



RUTHIE ALLEN,                                                        UNPUBLISHED
                                                                     March 16, 2017
               Plaintiff-Appellee,
and

BEAUMONT HEALTH SYSTEM,

               Intervening Plaintiff-Appellee,

v                                                                    No. 330808
                                                                     Oakland Circuit Court
ALLSTATE INSURANCE COMPANY,                                          LC No. 2014-142268-NF

               Defendant-Appellant.


Before: RIORDAN, P.J., and METER and FORT HOOD, JJ.

PER CURIAM.

        Defendant, Allstate Insurance Company, appeals as of right the order of judgment entered
by the trial court after its earlier denial of defendant’s motion for summary disposition, and grant
of plaintiff Ruthie Allen’s and intervening plaintiff Beaumont Heath System’s (“Beaumont”)
motions for summary disposition, on the issue of liability. We affirm.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      The material facts of this case are not in dispute. In 2000, plaintiff moved to Louisiana
from Michigan with her husband. In June 2013, plaintiff decided to separate from her husband,
who was emotionally abusive. Accordingly, at that time, she began to make arrangements to
move in with her daughter, Tara Hunter, who lived on Shaun Road in West Bloomfield,
Michigan.1 Plaintiff’s “arrangements” included the following: (1) she discussed moving into




1
  It is noteworthy in this case that plaintiff clearly confirmed during her deposition and
examination under oath that it was her intent, as early as June 2013, to become a permanent
Michigan resident.


                                                 -1-
Hunter’s residence with Hunter before traveling to Michigan in July 20132; (2) plaintiff moved
items—including clothing, shoes, small appliances, china, glassware, pots and pans, kitchen
utensils, home movies, photo albums, and other possessions that she did not want to leave behind
in Louisiana—into a bedroom designated for her use in Hunter’s house when she traveled to
Michigan in July 2013; (3) she changed her address with her bank, credit card companies, cell
phone company, and the federal government for her Social Security Disability benefits; (4) she
either changed the address on her DTE utility bill to the Shaun Road address, or opened a DTE
account in her name under the Shaun Road address3; (5) she ordered new checks that listed the
Shaun Road address; and (6) she ordered winter-related items and had them delivered to the
Shaun Road address so that she would not have to transport them during her final trip from
Louisiana to Michigan. Between June 2013 and September 2013, she also told several friends
and family members that she intended to permanently move to Michigan. However, plaintiff did
not change her driver’s license when she was in Michigan in July 2013 because her “thought
process was [she] was going to change it when [she] was here for good,” and “[she] knew in July
[that she] was going to have to go back to Louisiana for a time.”

        Plaintiff originally intended to return to Michigan in August 2013 after she went back to
Louisiana in July 2013. However, she discovered that she needed to undergo a liver biopsy. As
a result, she stayed in Louisiana until September 2013 for that procedure and related follow-up
appointments. In September 2013, plaintiff purchased a one-way ticket to Michigan on a
Greyhound bus.

         On September 12, 2013, plaintiff boarded the bus with her purse and three or four
suitcases full of additional possessions, intending to travel to Michigan and “[t]o move in with
[her] daughter . . . .” Plaintiff never told her husband that she was moving to Michigan, and she
left for the bus station while he was away from the home that they shared in Louisiana. At her
deposition, she confirmed that the purpose of the trip was to permanently move to Michigan, and
that she had no intention of returning to Louisiana to live or to collect anymore of her personal
possessions. Rather, “[a]nything [she] left was left.”

        On September 14, 2013, the bus on which plaintiff was riding drove off the side of I-75
North near Cincinnati, Ohio, struck a fence and tree, and came to rest on its side. Plaintiff
sustained significant injuries as a result of the accident. She was airlifted by helicopter from the
accident scene to a medical center in Cincinnati, Ohio. She remained at that hospital for a week


2
  Plaintiff testified that she came to Michigan in July 2013 with her husband for approximately
one week. She said the purpose of the trip was “[her husband’s] daughter’s birthday.” During
the trip, plaintiff stayed with Hunter at the Shaun Road address, and her husband stayed with his
children. She testified that her and her husband routinely stayed in separate locations when they
visited Michigan because “[t]hat was our relationship.”
3
  She seemed to explain at her examination under oath that she initiated a DTE account in her
name at the Shaun Road address “as of July 2013.” She testified that “everything that I had that
had to have mail come to me I had the address changed to Shaun Road” “either in July or August
of [2013].”


                                                -2-
before being airlifted once again to Beaumont Hospital in Royal Oak, Michigan, where she
remained until November 2013. In November, she spent approximately one week in a
rehabilitation center, but then returned to Beaumont Hospital after she went into a coma. She
was discharged from Beaumont on December 20, 2013, at which time she moved into the home
of her son, Anthony Muhammad, in West Bloomfield, Michigan. Plaintiff did not move into
Hunter’s home when she was discharged from the hospital because Hunter’s landlord would not
permit modifications to the house that were required for plaintiff’s care (i.e., alterations
necessary for wheelchair access and a hospital bed).

        At the time of the accident, Hunter held a no-fault insurance policy issued by defendant.
The policy provided personal protection insurance (“PIP”) coverage to individuals who qualified
as the policy holder’s “resident relative.”

        In August 2014, plaintiff filed a complaint against defendant. She alleged that (1) on
September 14, 2013, she was injured in rollover accident that occurred while she was occupying
a Greyhound bus that was “traveling interstate”; (2) when the accident occurred, she was covered
by the no-fault insurance policy that defendant issued to Hunter, plaintiff’s “resident relative”;
(3) defendant was liable to pay plaintiff certain benefits under the policy; and (4) defendant had
unreasonably neglected, failed, or refused to pay those benefits, despite receiving reasonable
proof of the expenses. Accordingly, plaintiff requested a judgment against defendant. Later,
Beaumont intervened as a plaintiff and also filed a complaint against defendant, alleging that
defendant was liable for the medical expenses that Beaumont had incurred when it treated
plaintiff after the accident because defendant is the highest priority automobile insurer under the
no-fault act, MCL 500.3101 et seq. In response, defendant denied that it was liable for any
benefits to plaintiff under Hunter’s insurance policy.

       Subsequently, the parties filed cross-motions for summary disposition under MCR
2.116(C)(10), concurring that there were no genuine issues of material fact. Based on the
undisputed facts, the trial court was left with determining plaintiff’s domicile at the time of the
accident, and defendant’s liability, as a matter of law. In their motions and responses, the parties
disputed, inter alia, the correct standards for determining whether plaintiff was domiciled with
Hunter—and, therefore, covered by Hunter’s insurance policy through defendant—at the time of
the accident and the correct application of the law to the undisputed facts. Plaintiff also
contended that defendant had waived any affirmative defense regarding her residency or
domicile by failing to plead it in its answer.

         After holding a hearing on the parties’ motions, the trial court granted plaintiff’s and
Beaumont’s motions for summary disposition and denied defendant’s motion. The trial court
first rejected plaintiff’s claim “that ‘lack of residency’ is an affirmative defense which must be
pled or it is waived pursuant to MCR 2.111(E).” Next, the trial court rejected defendant’s
arguments regarding the standards that govern the determination of an adult’s domicile for
purposes of the no-fault act. Instead, it adopted the law advocated by plaintiff and Beaumont and
ultimately concluded:

              It is undisputed that in June or July 2013 Plaintiff visited her daughter
       Hunter in Michigan and left some items at Hunter’s home including small
       appliances, china, glassware, utensils, movies and photo albums. Plaintiff also

                                                -3-
       testified she maintained a room at Hunter’s home. It is further undisputed that
       Plaintiff bought a one-way bus ticket from Louisiana to Michigan in September
       2013 for the date of travel the accident occurred, changed her address on some
       bills and banking, and intended to move-in with Hunter. Similar to the facts in
       [Williams v State Farm Mut Auto Ins Co, 202 Mich App 491; 509 NW2d 821
       (1993)], Plaintiff had abandoned her domicile in Louisiana to acquire domicile in
       Michigan at the time she was involved in the accident.

               For these reasons and those further stated by Plaintiff, the Court finds that
       Plaintiff’s domicile at the time of the accident was in Michigan and coverage
       applies pursuant to the policy and No-Fault Act. Defendant’s motion for
       summary disposition is denied, Plaintiff’s motion is granted as well as Beaumont
       Health System’s motion.

        Subsequently, the trial court entered an “order of judgment,” stating that the parties had
come to an agreement on the issue of damages and ordering monetary judgments in favor of
plaintiff and Beaumont. It also entered an order staying execution of the judgment pending
appeal.

                                 II. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s grant or denial of summary disposition.
Moraccini v Sterling Hts, 296 Mich App 387, 391; 822 NW2d 799 (2012). “A motion under
MCR 2.116(C)(10) tests the factual sufficiency of the complaint.” Cannon Twp v Rockford Pub
Sch, 311 Mich App 403, 411; 875 NW2d 242 (2015). When reviewing such a motion, this Court
may only consider, in the light most favorable to the party opposing the motion, the evidence that
was before the trial court, which consists of “the ‘affidavits, together with the pleadings,
depositions, admissions, and documentary evidence then filed in the action or submitted by the
parties.’ ” Calhoun Co v Blue Cross Blue Shield Michigan, 297 Mich App 1, 11; 824 NW2d 202
(2012), quoting MCR 2.116(G)(5). Under MCR 2.116(C)(10), “[s]ummary disposition is
appropriate if there is no genuine issue regarding any material fact and the moving party is
entitled to judgment as a matter of law.” Latham v Barton Malow Co, 480 Mich 105, 111; 746
NW2d 868 (2008). “There is a genuine issue of material fact when reasonable minds could
differ on an issue after viewing the record in the light most favorable to the nonmoving party.”
Allison v AEW Capital Mgt, LLP, 481 Mich 419, 425; 751 NW2d 8 (2008).

        Generally, the determination of domicile is a question of fact, but when “the underlying
facts are not in dispute, domicile is a question of law for the court.” Fowler v Auto Club Ins
Ass’n, 254 Mich App 362, 364; 656 NW2d 856 (2002).

                                        III. ANALYSIS

       Defendant contends that the trial court misapplied the governing common law principles
of domicile and, therefore, erroneously concluded that plaintiff was domiciled with Hunter and
covered under the insurance policy issued by defendant at the time of the accident. We disagree.

       “[A] personal protection insurance policy . . . applies to accidental bodily injury to the
person named in the policy, the person’s spouse, and a relative of either domiciled in the same
                                               -4-
household, if the injury arises from a motor vehicle accident.” MCL 500.3114(1) (emphasis
added). Likewise, “[p]ersonal protection insurance benefits are payable for accidental bodily
injury suffered in an accident occurring out of this state, if the accident occurs within the United
States . . . , and the person whose injury is the basis of the claim was at the time of the accident a
named insured under a personal protection insurance policy, his spouse, [or] a relative of either
domiciled in the same household . . . .” MCL 500.3111 (emphasis added). It is undisputed that
plaintiff sought benefits under Hunter’s policy as a resident relative, not as a named insured.4
Thus, the sole issue in this case is whether plaintiff was domiciled in Hunter’s home at the time
of the accident, such that she was entitled to PIP benefits under Hunter’s insurance policy.

        The no-fault act does not define the term “domiciled,” but the word “domicile” “has a
precise, technical meaning in Michigan’s common law, and thus must be understood according
to that particular meaning.” Grange Ins Co of Michigan v Lawrence, 494 Mich 475, 492-493;
835 NW2d 363 (2013). This common law meaning of “domicile” is as follows: (1) “the place
where a person has his true, fixed, permanent home, and principal establishment, and to which,
whenever he is absent, he has the intention of returning,” or (2) the “place where a person has
voluntarily fixed his abode not for a mere special or temporary purpose, but with a present
intention of making it his home, either permanently or for an indefinite or unlimited length of
time.” Id. at 493 (quotation marks and citations omitted). “[O]ur common law has recognized
that from the time of a person’s birth—from childhood through adulthood—a person can only
have a single domicile at any given point in time,” but an individual may have more than one
residence at a given time. Id. at 494.

       For purposes of distinguishing “domicile” from “residence,” this Court has
       explained that “domicile is acquired by the combination of residence and the
       intention to reside in a given place. . . . If the intention of permanently residing in
       a place exists, a residence in pursuance of that intention, however short, will
       establish a domicile.” The traditional common-law inquiry into a person’s
       “domicile,” then, is generally a question of intent, but also considers all the facts
       and circumstances taken together. [Id. at 494-495 (citation omitted).]

Accordingly, “[a]ll relevant factors must be considered in ascertaining domicile.” Dairyland Ins
Co v Auto Owners Ins Co, 123 Mich App 675, 681; 333 NW2d 322 (1983).

      “The Workman-Dairyland multifactored framework comprises the one now commonly
employed by Michigan courts when a question of fact exists as to where a person is domiciled.”
Grange, 494 Mich at 497 n 1; see also id. at 497, 501. In Workman v Detroit Auto Inter–Ins



4
  Hunter’s insurance policy provided PIP coverage to individuals who qualified as the policy
holder’s “resident relative.” “Relative” is defined under the policy as “a person related by blood,
marriage, or adoption.” “Resident” is defined, in relevant part, as “a person who physically
resides in the household of the policy holder named on the Policy Declaration with the intention
to continue living there.” The parties do not dispute that Hunter’s insurance policy provided
coverage consistent with that required by law under MCL 500.3111 and MCL 500.3114(1).


                                                 -5-
Exch, 404 Mich 477, 496-497; 274 NW2d 373 (1979), the Michigan Supreme Court set forth the
following nonexclusive factors for courts to consider in determining an individual’s domicile:

       (1) the subjective or declared intent of the person of remaining, either
       permanently or for an indefinite or unlimited length of time, in the place he
       contends is his “domicile” or “household”; (2) the formality or informality of the
       relationship between the person and the members of the household; (3) whether
       the place where the person lives is in the same house, within the same curtilage or
       upon the same premises; (4) the existence of another place of lodging by the
       person alleging “residence” or “domicile” in the household. [Workman, 404 Mich
       at 496-497 (citations omitted).]

The following factors are also relevant in ascertaining an individual’s domicile:

       (1) the person’s mailing address; (2) whether the person maintains possessions at
       the insured’s home; (3) whether the insured’s address appears on the person’s
       driver’s license and other documents; (4) whether a bedroom is maintained for the
       person at the insured’s home; and (5) whether the person is dependent upon the
       insured for financial support or assistance. [Williams v State Farm Mut Auto Ins
       Co, 202 Mich App 491, 494-495; 509 NW2d 821 (1993), citing Dobson v Maki,
       184 Mich App 244, 252; 457 NW2d 132 (1990), and Dairyland, 123 Mich App at
       682.]

See also Grange, 494 Mich at 497, 497 n 41. The applicable “factors should be weighed or
balanced with each other because no one factor is determinative.” Fowler, 254 Mich App at 364;
see also Grange, 494 Mich at 497.

        In Williams, this Court applied the Workman-Dairyland factors to facts strikingly similar
to this case. The plaintiff in that case moved from Michigan to Nevada in 1984, acquiring an
apartment and job in the area, obtaining a Nevada driver’s license and car insurance, and opening
an account at a nearby bank. Williams, 202 Mich App at 492. Later, the following events
occurred:

              On December 31, 1987, plaintiff informed his parents that he was moving
       back to Michigan. Plaintiff quit his job, closed his bank account in Nevada and
       opened another one in Michigan, relinquished his apartment, forwarded his mail
       to his parents’ address in Michigan, and loaded his personal belongings in his
       truck. On March 8, 1988, plaintiff left Nevada to move to Michigan.

               On the way to Michigan, plaintiff was injured in an automobile accident in
       Oklahoma on March 11, 1988. At the time of the accident, plaintiff had Nevada
       car insurance and Nevada license plates. Plaintiff also had personal belongings in
       his bedroom at his parents’ house in Grant, Michigan, that he had left before
       moving to Nevada. After plaintiff arrived in Michigan, he moved into his
       parents’ home rent-free for four months. [Id. at 492-493.]

The trial court concluded that the plaintiff was domiciled with his parents in Michigan when the
accident occurred and granted summary disposition in favor of the plaintiff. Id. at 493-495. The
                                                -6-
Williams majority agreed, concluding, based on its application of the Workman-Dairyland
factors, that “it is overwhelmingly clear that plaintiff was domiciled in his parents’ household.”
Id. at 494-495.5

        The dissenting opinion disagreed. Id. at 495-496 (SHEPHERD, J., dissenting). It focused
on common law principles governing domicile, including that two elements are generally
required to establish domicile (intent and physical presence), and that an “old domicile is not
relinquished until the person is physically present at the intended new location.” Id. at 496.
Accordingly, the dissent concluded, without any consideration of the Workman-Dairyland
factors, that the plaintiff was not domiciled in his parents’ residence, and was not entitled to PIP
benefits under their no-fault insurance policy, because the “plaintiff, at the time of injury, had not
yet arrived at his parents’ home in Michigan.” Id. at 498.

        In this case, defendant contests the ongoing viability of the Workman-Dairyland factors
after the Michigan Supreme Court’s emphasis on the traditional common law principles of
domicile in Grange. Likewise, it argues that the majority opinion in Williams is no longer
binding precedent given the majority’s reliance on the Workman-Dairyland factors, and that the
Williams dissent should be followed in this case given its exclusive focus on common law
principles. Contrary to defendant’s characterization of the opinion, Grange did not invalidate the
Workman-Dairyland factors, or otherwise undermine the majority opinion in Williams.

        As defendant emphasizes, the trial court and this Court, which were reversed in Grange,
applied the Workman-Dairyland factors (1) to conclude that a child at issue in that case had two
domiciles, one with each parent, when the accident occurred, and, therefore, (2) to require the
father’s insurance company to reimburse the mother’s insurance company for 50% of the PIP
benefits and processing expenses that the mother’s insurance company had paid for the child.
Grange, 494 Mich at 484-485. However, defendant fails to recognize that the Michigan
Supreme Court actually declared that a consideration of the surrounding factual circumstances—
accomplished though a consideration of the Workman-Dairyland factors—is not appropriate in
cases where an individual’s domicile is established as a matter of law, as in the case of a child.6
It did not generally hold that consideration of the Workman-Dairyland factors is not appropriate
in determining an adult’s domicile. To the contrary, the Michigan Supreme Court made it clear
throughout Grange that the Workman-Dairyland factors remain relevant and applicable in




5
  However, this Court found that the trial court improperly attributed “ ‘special weight’ to [the]
plaintiff’s intent to be domiciled in Michigan.” Williams, 202 Mich App at 493-495.
6
  See id. at 511 (“Where a court order sets a child’s custody or domicile by operation of law, the
factual circumstances or the parents’ or child’s intentions are irrelevant to the domicile
determination.”); id. at 511 n 74 (“A domicile set by operation of law—for example, by court
order—obviates the need to engage in an analysis of the Workman-Dairyland factors, which
were designed to help determine a person’s domicile when it was an open or contested
question.”); id. at 514 (“[T]he lower courts . . . erred by applying the Workman factors that are
inapplicable to a person whose domicile is set by operation of law.”).


                                                 -7-
determining the domicile of an adult whose domicile is not set by operation of law.7

        Furthermore, the Court did not generally reject the Workman opinion or analysis. It only
rejected Workman to the extent that courts have erroneously understood and applied the case.
See Grange, 494 Mich at 500-501. It is also noteworthy that the Grange Court clearly
established, at multiple points in its opinion, the limited issues before it and its circumscribed
holdings, neither of which are directly applicable to the issue in this appeal. Grange, 494 Mich
at 481, 492. Likewise, it is clear from its explanation of the principles applicable the
determination of a child’s domicile that its discussion and reliance on the common law rules,
exclusive of the Workman-Dairyland factors, was strictly due to the fact that the domicile issues
in Grange involved domiciles that were acquired by operation of law, as opposed to domiciles
acquired by origin/nativity or by choice. See id. at 501-503.8

        Accordingly, there is absolutely no indication in Grange—especially in light of its clear
references to the fact that the Workman-Dairyland factors remain relevant and applicable in
cases involving an adult whose domicile is not set by operation of law—that the majority opinion
in Williams has been overruled or disavowed. Therefore, we reject defendant’s reliance on
Grange to contend that the majority opinion in Williams, 202 Mich App 491, is no longer valid,
and to contend that this Court should apply common law domicile principles without considering
the Workman-Dairyland factors. Contrary to defendant’s claims, this Court must consider the
Workman-Dairyland factors in determining plaintiff’s domicile at the time of the accident and
follow Williams as binding precedent. MCR 7.215(C)(2), (J)(1).

       Consistent with Williams, the trial court properly concluded, based on the Workman-
Dairyland factors, that plaintiff’s domicile was in Michigan with Hunter rather than in Louisiana


7
  See id. at 497 (“In Workman, the seminal case in which we interpreted the phrase ‘domiciled in
the same household’ as used in MCL 500.3114(1), we considered whether the claimant, the
insured’s adult daughter-in-law, was domiciled in the same household as the insured. After
noting that no caselaw interpreted the phrase, ‘domiciled in the same household,’ we articulated
a flexible multi-factor test to aid courts in determining domicile, in which no one factor is
determinative.”) (emphasis added); id. at 497 n 41 (“The Workman–Dairyland multifactored
framework comprises the one now commonly employed by Michigan courts when a question of
fact exists as to where a person is domiciled.”); id. at 501 (“Workman and its progeny applying
the traditional domicile test defined domicile in relation to an adult but, for reasons that we will
explain, these factors are not helpful in determining a child’s domicile.”) (emphasis added); id. at
502 (“Typically, as indicated in the preceding discussion and demonstrated by the Workman
factors, an adult acquires a new domicile by choosing one of his or her choice, which makes the
question of intent a preeminent concern in determining an adult’s domicile.”); id. at 511 n 74.
8
  Notably, the Grange Court stated, “Thus, while intent is critical for determining the domicile of
an adult, a child’s intent regarding domicile is simply irrelevant, and the traditional factors
applied in determining an adult’s domicile are likewise irrelevant. Instead, the child’s domicile
is determined by reference to the domicile of his or her parents.” Grange, 494 Mich at 503
(emphasis added).


                                                -8-
with her husband when the accident occurred. The first Workman factor weighs in favor of a
finding that plaintiff was domiciled in Hunter’s residence, as there is no dispute that plaintiff’s
declared intent, at the time of the accident, was to return to Hunter’s home as her domicile, just
as the plaintiff in Williams clearly informed his parents that he was moving back to Michigan
from Nevada. See Workman, 404 Mich at 496-497; Williams, 202 Mich App at 492. The record
confirms that plaintiff subjectively intended to leave her husband and live with Hunter in
Michigan, that she expressed this intent to several friends and family members between June
2013 and September 2013, and that she continued to possess this intent when she boarded the
bus in September 2013. The second Workman factor also weighs in favor of a finding that
plaintiff was domiciled with Hunter. Like the plaintiff in Williams, who had made arrangements
with his parents to move into their home upon his arrival in Michigan, the deposition testimony
clearly shows that plaintiff had a close relationship with Hunter and had made formal
arrangements to live in Hunter’s home, which included, inter alia, either opening a DTE account
in plaintiff’s name at the Shaun Road address, or transferring her account to that address. See
Workman, 404 Mich at 496-497; Williams, 202 Mich App at 492. The third Workman factor is
unclear, as plaintiff had established a bedroom in Hunter’s residence, but was traveling to
Michigan from her previous home in Louisiana with the last set of possessions that she intended
to move from Louisiana to Michigan when the accident occurred. Arguably, though, plaintiff
established a residence inside Hunter’s home when she was physically present and moved
possessions into her bedroom at Hunter’s residence, intending to reside there permanently, in
July 2013. See Workman, 404 Mich at 496-497.

        However, the fourth Workman factor plainly weighs in favor of a finding that plaintiff
was domiciled in Hunter’s home. See id. Several facts show that plaintiff had abandoned her
domicile in Louisiana and considered Hunter’s address her home address at the time of the
accident. Similar to the plaintiff in Williams, who had relinquished his apartment in Nevada,
forwarded his mail to his parent’s address, and packed his personal belongings in his truck,
Williams, 202 Mich App at 492, plaintiff changed her mailing address with her bank, credit card
companies, and the federal government for her Social Security Disability payments; moved
many personal possessions to Hunter’s residence in July 2013; packed any remaining
possessions that she intended to keep into her suitcases before boarding the Greyhound bus; and
left her residence in Louisiana without telling her husband. Additionally, one may reasonably
infer that plaintiff provided Hunter’s address to police after the accident, as it is included as
plaintiff’s address in the traffic crash report and witness statement, which further demonstrates
that plaintiff considered Hunter’s residence her home and had abandoned her Louisiana domicile
at the time of the accident. Therefore, at least three out of the four Workman factors weigh in
favor of a finding that plaintiff was domiciled with Hunter when the accident occurred.

        Most of the Dairyland factors also weigh in favor of a finding that plaintiff was
domiciled with Hunter. Under the first factor, plaintiff had changed her mailing address to
Hunter’s address with several entities, including the federal government, before boarding the
Greyhound bus, just as the plaintiff in Williams had arranged for his mail to be forwarded to his
parents’ address. See Williams, 202 Mich App at 492, 494. Under the second factor, plaintiff
had moved clothing, shoes, and kitchen items to Hunter’s residence and had ordered and shipped
winter clothing to Hunter’s residence. See id. at 494. Notably, this shows a current maintenance
of personal possessions for daily living at Hunter’s residence, which is more significant than the
plaintiff’s maintenance of personal possessions in his bedroom at his parents’ house, which he

                                                -9-
had left there when he moved to Nevada. See id. at 493. The third factor may appear to weigh
against a finding that plaintiff was domiciled with Hunter, as Hunter’s address was not listed on
plaintiff’s driver’s license. See id. at 494-495. However, the plaintiff in Williams had Nevada
car insurance and Nevada license plates when the accident occurred. Id. at 493. Further, it is
noteworthy that plaintiff had not changed the address on her Louisiana driver’s license to her last
address in that state. Rather, at the time of her examination under oath, the address on her
driver’s license was her second-to-last address in Louisiana. Accordingly, this factor does not
appear to undermine a finding that plaintiff was domiciled in Hunter’s residence. The fourth
Dairyland factor weighs in favor of a finding of domicile, as the unrebutted testimony clearly
established that plaintiff had a designated bedroom in Hunter’s home. See id. at 495. However,
the fifth factor weighs against a finding that plaintiff was domiciled with Hunter, as there is no
evidence that plaintiff was dependent on Hunter for financial support or assistance. See id.

        Consistent with this Court’s decision in Williams, applying the Workman-Dairyland
factors to the undisputed facts in this case shows, as a matter of law, that plaintiff had established
her domicile in Hunter’s home—and abandoned her domicile in Louisiana—at the time of the
accident. See Fowler, 254 Mich App at 364; Williams, 202 Mich App at 494-495. As a result,
the trial court properly concluded that there is no genuine issue of material fact as to whether
plaintiff was covered as a resident relative under Hunter’s insurance policy, see MCL 500.3111;
MCL 500.3114(1); Allison, 481 Mich at 425, such that plaintiff and Beaumont were entitled to
judgment as a matter of law on the issue of liability. See Latham, 480 Mich at 111.9

                                         IV. CONCLUSION

       The trial court’s grant of summary disposition in favor of plaintiff and Beaumont was
proper because there is no genuine issue of material fact that plaintiff was domiciled in the same
household as Hunter when the accident occurred.

          Affirmed.



                                                               /s/ Michael J. Riordan
                                                               /s/ Patrick M. Meter
                                                               /s/ Karen M. Fort Hood




9
    Given this conclusion, it is unnecessary to consider plaintiff’s alternative argument on appeal.


                                                  -10-